Citation Nr: 0935268	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-00 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.

2.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to 
June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The RO granted 
an increased rating of 10 percent for sinusitis, effective 
March 31, 2003, in a December 2003 rating decision.  In April 
2004, the RO granted service connection for bilateral hearing 
loss assigning a 0 percent rating, effective March 31, 2003, 
and denied service connection for PTSD and hypertension.  

The RO denied a service connection claim for 
depression/anxiety in September 1998.  The RO confirmed the 
denial in December 2003 finding that the Veteran had not 
submitted new and material evidence to reopen the claim.  The 
depression/anxiety issue is not on appeal.  Therefore, 
notwithstanding the holding in Clemons v. Peake, 23 Vet. App. 
1 (2009), the depression/anxiety disability will not be 
considered in the decision below regarding service connection 
for PTSD.


FINDINGS OF FACT

1.  The Veteran's sinusitis is manifested by flare-ups 
associated with mandibular molar pain and facial pressure, 
coughing, headaches, interference with breathing through the 
nose, purulent drainage from the nose and mouth, and 
crusting, and objective findings of bilateral nostril 
swelling with obstruction with clear secretions, and mild 
oral erythema; the Veteran also reported antibiotic treatment 
lasting four to six weeks (though treatment with antibiotics 
is not shown in the medical records).   

2.  The Veteran's bilateral hearing loss is manifested by no 
more than Level IV hearing loss in the right ear and Level II 
hearing loss in the left ear.

3.  The preponderance of the evidence shows that the Veteran 
does not have PTSD or any psychosis related to his service.

4.  The preponderance of the evidence shows that the 
Veteran's hypertension is not related to his service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.97, 
Diagnostic Code 6513 (2008).

2.  The criteria for an initial evaluation in excess of 0 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2008).

3.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 
4.125(a) (2008).

4.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309, 4.104, Diagnostic Code 7101, Note (1) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2003 and February 2004.  The RO 
provided the Veteran with additional notice in December 2005, 
notice of the criteria for assigning disability ratings and 
effective dates in March 2006, and notice of the rating 
criteria for sinusitis in November 2008, subsequent to the 
initial adjudication.  While the 2005, 2006, and 2008 notice 
letters were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in supplemental statements of the case dated 
from July 2006 to March 2009, following the provision of 
notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence including VA medical records 
and Social Security Administration records, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the severity of the sinusitis and hearing loss 
disabilities.  The December 2003 QTC examination report 
specifically addressed the functional effects of the hearing 
loss disability in compliance with Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).   

A VA examination was not provided with respect to the PTSD 
and hypertension claims.  As discussed below, however, there 
is no evidence that any PTSD or hypertension condition was 
incurred in or aggravated by service.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that the Veteran be afforded medical examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

(a) Sinusitis

The RO originally granted service connection for sinusitis in 
September 1992 assigning a 0 percent evaluation, effective 
January 9, 1990.  The Veteran filed an increased rating claim 
on March 31, 2003 and in December 2003, the RO granted an 
increased rating of 10 percent for sinusitis, effective the 
date of his claim.  The Veteran contends that he is entitled 
to a higher rating.

The Veteran's sinusitis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6513 (for chronic, maxillary sinusitis).  
Under Diagnostic Code 6513, which utilizes the general rating 
formula for sinusitis, a 10 percent evaluation is warranted 
when the evidence demonstrates one or two incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment or; three to 
six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  

In order to get the next higher 30 percent evaluation, the 
evidence must show three or more incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  

A 50 percent evaluation is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.

A July 2003 VA examination report shows the Veteran 
complained of mandibular molar pain and facial pressure 
especially when he leaned over.  He also had green purulent 
drainage from the nose and fluid that he coughed up.  The 
flare-ups occurred several times a year but the Veteran did 
not typically seek medical care and he was not treated with 
antibiotics.  He had never had sinus surgery and was not on 
any medications; he just took Vitamin C.  On physical 
examination, the tympanic membranes were intact bilaterally.  
The nose showed bilateral turbinate hypertrophy and 
erythematous mucosa.  There was no purulent drainage at that 
time.  His oral cavity and oropharynx revealed 
hyperpigmentation of the soft palate; no masses or lesions 
were noted.  The neck was supple with no masses or 
lymphadenopathy.  At that time, he did not have pain with 
palpation over the face.  The assessment was that the Veteran 
had classic symptoms of sinusitis that occurred several times 
a year.  

The Veteran was seen by an ear, nose, and throat examiner in 
August 2003 and was to return as needed.  An August 2003 VA 
otolaryngology surgical consult note shows the Veteran was 
referred for a history of frequent episodes of acute 
sinusitis.  He stated that he got around two infections per 
year that usually resolved with over-the-counter medications.  
His infections were associated with green purulent drainage, 
facial pain, and molar pain.  He usually got a "chest 
infection" with the acute sinusitis.  His last infection was 
several months prior and on the present examination, he had 
no complaints.  The assessment was history of acute 
sinusitis, no symptoms currently, and follow-up as needed.  
An October 2003 VA medical record notes that the Veteran had 
chronic sinus problems but had no symptoms.

A July 2006 sinus x-ray examination report notes that the 
paranasal sinuses were clear and well-aerated without mucosal 
thickening or fluid level suggesting sinusitis.  The 
conclusion was normal study.  A July 2006 QTC examination 
report notes that the Veteran had been suffering from chronic 
maxillary sinusitis.  The sinusitis occurred constantly.  
During the attacks, he was not incapacitated.  He had 
headaches and antibiotic treatment was reportedly needed for 
his sinusitis.  He suffered from interference with breathing 
through the nose, purulent discharge from the nose, 
hoarseness of the voice, and shortness of breath.  
Specifically, the symptoms occurred with any kind of head 
cold.  From the above condition, the functional impairment 
was, he stated, loss of sleep due to drainage, coughing, and 
headaches.  Examination of the nose revealed nasal 
obstruction and the percentage of obstruction in the right 
nostril was 80 percent and in the left 60 percent.  There was 
rhinitis present and it was believed to be allergic in origin 
because clear secretions were noted on examination.  On 
examination, there was no sinusitis detected.  The sinus x-
rays were within normal limits.  For the VA established 
diagnosis of sinusitis maxillary, chronic, the examiner 
determined that the condition had progressed to chronic 
maxillary sinusitis with allergic rhinitis.  The reasons were 
as follows: subjectively the Veteran stated that his 
condition began in 1975 after working with jet fuel; he 
stated that his symptoms included difficulty breathing 
through the nose, hoarse voice, nasal discharge, and post-
nasal drip; and objectively examination noted bilateral 
nostril swelling with obstruction with clear secretions.  The 
chest was clear on auscultation; the paranasal sinus x-rays 
were normal; and there was no finding of bacterial rhinitis.

A September 2007 QTC examination report shows the Veteran 
stated he experienced an unknown number of non-incapacitating 
episodes per year.  He experienced headaches with his sinus 
episodes.  Antibiotic treatment lasting four to six weeks was 
needed for his sinusitis.  He reported interference with 
breathing through the nose, purulent discharge through the 
nose, and pain.  He had crusting and no hoarseness of the 
voice.  His symptoms occurred when the weather turned bad and 
he described difficulty breathing when it was hot, humid, and 
rainy.  On examination of the nose, there was nasal 
obstruction of 70 percent on the right and 90 percent on the 
left.  The nose examination did not reveal a deviated septum, 
loss of part of the nose, loss of part of the ala, scar, 
obvious disfigurement, or nasal polyps.  Findings of nasal 
mucosal swelling with erythema were noted in both nostrils.  
Mild oral erythema also was noted.  There was no rhinitis 
noted on examination of the nose or sinusitis detected.  The 
sinus x-rays were within normal limits.  For the claimed 
condition of allergic rhinitis associated with sinusitis, the 
examiner found that the subjective factors were that he had 
headaches, difficulty breathing through the nose, and thick 
nasal discharge intermittently.  He denied requiring bedrest 
but he had needed antibiotics in the past.  The objective 
factors were that there was nasal mucosal swelling with 
erythema in both nostrils.  There also was mild oral erythema 
noted.  The sinus x-rays were unremarkable and there was no 
finding of bacterial rhinitis.

The medical evidence shows that the symptoms associated with 
his sinusitis during flare-ups include mandibular molar pain 
and facial pressure, coughing, headaches, interference with 
breathing through the nose, purulent drainage from the nose 
and mouth, and crusting, and objective findings of bilateral 
nostril swelling with obstruction with clear secretions, and 
mild oral erythema.  The flare-ups occurred several times a 
year without incapacitating episodes, and the Veteran 
reported antibiotic treatment lasting four to six weeks 
(though treatment with antibiotics is not shown in the 
medical records).   

These findings do not meet the criteria for the next higher 
30 percent rating under Diagnostic Code 6513.  The Veteran 
stated that he only had non-incapacitating episodes and there 
is no medical evidence to show that bedrest or treatment by a 
physician was required due to his sinusitis.  The Veteran 
most recently reported that his symptoms required antibiotic 
treatment for four to six weeks but this is not shown in the 
medical records.  Previous medical records show the Veteran 
only used over-the-counter medication for his symptoms and 
did not seek medical attention during his flare-ups.  Either 
way, since he does not have any incapacitating episodes, 
antibiotic treatment is not a determinative factor for a 
higher rating.  On his most recent examination, the Veteran 
stated that he did not know how many non-incapacitating 
episodes he had per year but previously stated that he had 
about two or "several" flare-ups per year.  While the 
Veteran reported headaches, pain, and purulent discharge, the 
number of flare-ups does not more closely approximate the 
criteria for a 30 percent evaluation for sinusitis.

The medical evidence also is unclear on whether the Veteran 
even has sinusitis.  Although the Veteran was found by one 
examiner to have classic symptoms of sinusitis, x-ray 
examination of the sinuses was consistently normal.  The 
diagnosis of sinusitis was apparently based on his subjective 
symptoms.  Other examiners determined that the Veteran had 
sinusitis with allergic rhinitis, while some found that he 
did not have allergic rhinitis or sinusitis.  The Veteran was 
granted service connection for allergic rhinitis in August 
2006 and assigned a 10 percent evaluation; this issue is not 
on appeal.  

None of the other diagnostic codes for disease of the nose 
and throat are relevant.  The Veteran was specifically shown 
not to have a deviated septum, loss of the ala, scar, or 
obvious disfigurement. 

The level of impairment associated with sinusitis has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 10 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating claim for sinusitis; there is no doubt to be resolved; 
and an increased rating is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

(b) Hearing loss

The RO granted service connection for bilateral hearing loss 
in April 2004 assigning a 0 percent rating, effective March 
31, 2003.  The Veteran seeks entitlement to an initial higher 
rating.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which ranges from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Based on the level of hearing impairment, 
a percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided 
under 38 C.F.R. § 4.86 apply when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

On the authorized QTC audiological evaluation in December 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
35
40
34
LEFT
25
25
35
40
31

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran reported that his 
functional impairment was that he had difficulty hearing 
normal conversational speech.  The condition did not result 
in any lost time from work.

On the authorized QTC audiological evaluation in July 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
55
65
51
LEFT
25
40
45
55
41

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 88 percent in the left ear.  
There was no change in diagnosis.  Subjectively the Veteran 
reported the level of difficulty claimed.  Objectively, 
audiometric test results supported the reported hearing loss.  

On the authorized QTC audiological evaluation in September 
2007, pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
30
30
29
LEFT
10
15
30
35
23

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnosis was changed to slight 
right sensorineural hearing loss.  Subjectively he reported 
right hearing difficulties and current audiometric findings 
revealed this loss.  

The VA audiological findings when applied to the above cited 
rating criteria translate to literal designations no higher 
than Level IV hearing loss in the right ear and Level II 
hearing loss in the left ear.  Levels IV and II when 
intersected on Table VII support the assignment of a 
noncompensable (0 percent) hearing loss disability 
evaluation. See C.F.R. §§ 4.85, 4.87, Tables VI and VII.  The 
audiological evaluations do not show that the Veteran's 
acuity falls under the exceptional patterns of hearing 
impairment as provided under 38 C.F.R. § 4.86 which applies 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Accordingly, application of 38 C.F.R. § 4.86 is not 
warranted.

The level of hearing loss impairment has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for a 0 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against an initial 
evaluation in excess of 0 percent for bilateral hearing loss; 
and there is no doubt to be resolved. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.



(c) Extra-schedular

The Board does not find that the Veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  A December 2003 QTC examination 
report noted that while the hearing loss caused the Veteran 
difficulty in hearing normal conversational speech, it had 
not caused him to lose time from work.  The Veteran is 
receiving Social Security Administration disability benefits 
for a left shoulder and left wrist condition.  A July 2007 VA 
medical record notes that he was not actively looking for 
employment.  The evidence does not show that the hearing loss 
or sinusitis disabilities have any marked interference with 
employment.  The evidence also does not show any frequent 
periods of hospitalization due to sinusitis or hearing loss.  

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

III.  Service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. §§ 3.307, 3.309.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a) PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b).  
Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).

The Veteran contends that he has PTSD related to stressors in 
service.  A March 1990 VA special examination report notes 
the Veteran's reports that he was loading aviation fuel into 
a tanker trunk while stationed at Randolph, Texas Air Force 
Base in 1974 when he opened the lid and gasoline vapors hit 
him in the face causing him to fall 12 feet to the ground.  A 
July 2003 VA social worker record shows the Veteran reported 
that while flying bodies out of Vietnam he handled the body 
bags and saw a head fall out of one.  A September 2003 VA 
mental health record notes the Veteran reported that his 
duties involved fueling equipment and that he sustained an 
injury to his left shoulder when he was fueling a piece of 
equipment and the driver neglected to vent the fuel tank.  He 
stated that he jumped on the top of the equipment to open the 
tank and vent it and was overcome by fumes and fell off.  He 
also stated in March 2004 that he was involved in a car 
accident that was blamed on him and the Air Force staff 
applied fear and pressure on him.  From that point he started 
having problems at work and with sleeping and eating, and 
even gave his family a hard time.  An October 2004 record 
from a private psychologist notes that the Veteran reported 
that while stationed in Japan in 1974 he was working on a 
pressure tank filled with aviation fuel and the valve he was 
working on exploded in his face and knocked him backward off 
the tanker, sustaining a closed head injury.

The Veteran's personnel records show that the Veteran served 
in the Air Force and that his military occupational specialty 
was Fuel Specialist.  The service treatment records note that 
in March 1977, the Veteran was splashed in both eyes with 
paint thinner while working on a building in Yokota, Japan.  
The diagnosis was bilateral chemical conjunctivitis.  At 
discharge examination in March 1978, clinical psychiatric 
evaluation was normal.  The Veteran reported that he had then 
or had had a history of frequent trouble sleeping and 
depression or excessive worry.  It was noted that this was 
due to working 12-hour shifts the past two weeks and that he 
had not sought any treatment.

After service, the first mental health treatment of record is 
in July 1992.  A VA medical record shows the Veteran was 
unemployed and sustained oil burns to his hands and abdomen 
in June 1991.  He presented with increasing irritability and 
fear of losing control, and felt helpless.  Since January 
1992, he had been drinking heavily.  There was no psychotic 
ideation elicited; he had a self-centered irritable demeanor.  
The diagnoses were alcohol dependence and mixed personality 
disorder with prominent narcissistic traits.  

A July 2003 report notes that the Veteran stated he had never 
been treated in a hospital for psychological or emotional 
problems, or as an outpatient or private patient.  (A March 
2003 VA hospital record notes partial hospitalization 
treatment for alcohol addiction, however.)  He stated that he 
had been bothered considerably by psychological or emotional 
problems in the month prior to this interview and considered 
treatment for psychological or emotional problems to be 
extremely important.  His complaints included feeling 
depressed and some audiovisual hallucinations, hearing things 
and seeing people bringing in body bags.  He reported his 
stressor of handling body bags while transporting them out of 
Vietnam and seeing a head fall out of one.  The VA social 
worker noted that the Veteran was in the Air Force from 
February 1974 to June 1978 and that the last combat troops 
were pulled out of Vietnam by August of 1973, at least six 
months before the Veteran entered the service, much less 
finished training.  The social worker further noted that 
bodies were never shipped stateside in body bags; body bags 
were used to retrieve the bodies/body parts from the field 
and then were sent to Graves Registration.  By the time the 
body of a soldier was ready to ship back stateside on a US 
Air Force flight, it would already be placed in one of the 
metal-clad coffins.  Thus, the social worker found it 
extremely doubtful that the Veteran either handled body bags 
or saw a head fall out of one.  The Axis I diagnosis was 
alcohol dependency. 

The Veteran was seen by a VA psychiatrist in September 2003 
and reported depression over his current life situation, 
specifically being unemployed and loss of multiple family 
members over the years.  He also reported the stressors of 
falling off of a tank after being overcome with fumes, 
injuring his left shoulder, and transferring body bags back 
to the US.  The psychiatrist noted that given his dates of 
service and the means by which bodies were transferred back 
to the US, this part of his history regarding the body bags 
contained some questions of accuracy in reporting.  The 
Veteran said he had nightmares in which he saw dead bodies 
and woke up gritting his teeth and sweating.  The 
psychiatrist found that the Veteran did not have any 
psychosis.  The Axis I diagnosis was alcohol dependence, 
tobacco dependence, and a questionable anxiety disorder, not 
otherwise specified.

The only favorable evidence to the Veteran's claim is an 
October 2004 neuropsychological and general diagnostic 
evaluation conducted by a private psychologist.  The 
background information provided by the Veteran included a 
lengthy history of relatives dying including four of his 
siblings dying from 1980 when his brother was murdered to 
most recently in 2003 when his when his third sister died of 
cancer.  The Veteran also reported the incident in Japan when 
a valve on a tanker reportedly exploded causing the Veteran 
to fall off of it.  After conducting a clinical evaluation, 
the psychologist determined that the Veteran's overall 
emotional/behavioral factor fell within the mild to moderate 
range of ability.  He had anxiety, depression-withdrawal, 
self-anger, and suspiciousness.  The Axis I diagnosis was 
PTSD, chronic, dementia not otherwise specified, paranoid and 
schizoid personality features, and alcohol dependence, 
unspecified.

A June 2009 VA mental health update record notes the Veteran 
had depressive symptoms that were found to have some basis in 
the sense of loss for his mother and his family.  The 
examiner redirected him to make appropriate use of the group 
to which he had been assigned and he was confronted on his 
poor prescription compliance.  The examiner noted the 
Veteran's reports of the body bags and the head falling out 
of one and that it was found to be extremely doubtful based 
on the dates of the Veteran's service that this took place.  
The Veteran was confronted on his inappropriate use of Grief 
Group, stressing that he was referred solely to address those 
issues of grief and loss that he had complained about (loss 
of mother, loss of family members) and pointed out that his 
military history and his reported symptoms showed that he did 
not suffer from PTSD.  The Veteran indicated that he 
understood.

The negative evidence in this case outweighs the positive 
evidence.  First, the Veteran is not shown to have a 
confirmed stressor in service that would cause PTSD.  The 
Veteran did not have combat service and is not reporting a 
stressor related to combat, so independent verification of 
any in-service stressor must be confirmed.  See West 
(Carlton) at 70.  Even though the Veteran reported that a 
valve exploded in his face, this is not documented in the 
medical records.  The Veteran had inconsistencies in 
reporting where the event happened.  At one point he said 
Texas and then another he said Japan.  Service treatment 
records show that the Veteran got paint thinner in his eye in 
Japan in 1977 but there is no mention of any sort of 
traumatic event that occurred in conjunction with this event.  
Moreover, in 2003 he reported injuring his shoulder in the 
fall off the tank, but service treatment records show that he 
injured his shoulder playing basketball.  At service 
discharge the Veteran reported numerous medical problems and 
injuries yet he failed to mention a fall off a tank.  The 
Veteran was not shown to have been in a car accident in 
service, as he indicates.  The Veteran also reported that he 
saw a head fall out of a body bag, but this has been 
questioned by his VA mental health care providers based on 
his dates of service and the Veteran was admonished for 
inappropriately using the Grief Group by reporting this 
event.  A diagnosis of PTSD cannot be provided if there are 
no confirmed stressors in service forming a basis for the 
diagnosis.  Thus, even though the private psychologist found 
that the Veteran had PTSD in October 2004, there are no 
confirmed stressors to serve as a basis for this diagnosis 
and it is not accepted for purposes of VA compensation.  See 
38 C.F.R. § 4.125(a).  Moreover, the Board finds that the 
Veteran's account of his stressors is not credible.

Second, the first finding of any treatment for mental health 
problems is in 1992 and the first diagnosis of any psychosis 
is in 2004 (by the private psychologist), which is 14 and 26 
years after the Veteran's discharge from service, 
respectively.  Service connection for any presumptive 
psychosis is not warranted, as the first diagnosis of a 
psychosis after service is well outside the one-year period.  
See 38 C.F.R. §§ 3.307, 3.309.  There also is no evidence of 
continuity of symptomatology of any psychosis or mental 
health problem from service or during the 14 years before any 
problems are noted and 26 years before a diagnosis is shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  

Although the Veteran may believe that he has PTSD related to 
his service, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology or diagnosis of any 
psychiatric disability and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence of record, which does not show a confirmed diagnosis 
of PTSD or any psychosis related to his service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for PTSD; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

(b) Hypertension

The Veteran seeks service connection for hypertension.

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

The service treatment records are negative for any 
hypertension diagnoses.  A diastolic reading of 90 was 
recorded on one occasion in March 1978 but numerous other 
blood pressure readings were below 90 diastolically.  At the 
March 1978 separation examination, the Veteran's blood 
pressure reading was 110/74, which according to the above 
criteria does not meet the definition of hypertension for VA 
purposes and does not closely approximate this definition.  

After service, the first finding of hypertension is in July 
2003.  None of the medical records relates the present 
diagnosis of hypertension to service.  The Veteran, in fact, 
has not really stated why he believes his hypertension is 
related to service.  In a July 2004 statement he indicated 
that he been under evaluation for hypertension for the last 
two years.  

As the first diagnosis of hypertension is in 2003, which is 
25 years after service, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
There also is no evidence of continuity of symptomatology of 
a hypertension diagnosis from service or during the 25 years 
before any diagnosis is shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).   

Although the Veteran asserts that he has hypertension related 
to service, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of hypertension and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the lack of medical evidence of hypertension in 
service or during the 25 years after service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for hypertension; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.








	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for bilateral hearing loss is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


